Citation Nr: 0407200	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  00-18 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a neck disability.

2.  Entitlement to an increased (compensable) rating for 
coronary artery disease. 

3.  Entitlement to an effective date prior to February 2, 
1989, for a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to February 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from multiple RO decisions.  In November 2002, the 
Board directed a development unit to conduct evidentiary 
development on the claims.


REMAND

As noted above, in November 2002, the Board ordered further 
development of the claims.  Thereafter, the case was sent to 
the Board's Evidence Development Unit (EDU), to undertake the 
requested development.  Prior to May 1, 2003, the Board's 
regulations provided that if further evidence, clarification 
of the evidence, correction of a procedural defect, or any 
other action was essential for a proper appellate decision, a 
Board Member or panel of Members could direct Board personnel 
to undertake the action essential for a proper appellate 
decision.  See 38 C.F.R. § 19.9(a)(2) (2002).  However, on 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. 
§ 19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter 
"DAV").  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2), in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  Recently, in light of the 
Federal Circuit Court's decision and other policy 
considerations, the Department of Veterans Affairs (VA) 
determined that VBA would resume all development functions.  
In other words, aside from the limited class of development 
functions that the Board is statutorily permitted to carry 
out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence 
development will be conducted at the AOJ level.  

A supplemental statement of the case (SSOC) was last issued 
in September 2001.  Since then a lot of evidence has been 
associated with the claims file including numerous federal 
records and a VA compensation examination, among other 
things.  This evidence is relevant.  In these circumstances, 
if the last SSOC was prepared before the receipt of 
additional evidence, an SSOC will be furnished to the veteran 
as provided in 38 C.F.R. § 19.31 unless the additional 
evidence is duplicative or not relevant to the issue on 
appeal.  This claim is returned for consideration and the 
issuance of an SSOC.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The AOJ should provide the veteran 
appropriate notice under the VCAA with 
regard to his claims.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claims and inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  Thereafter, the RO should review any 
evidence submitted since the September 
2001 SSOC.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


